DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4-9, 12-13, 16-18 and 21-22 pending:
		Claims 1, 4-9, 12-13, 16-18 and 21-22 are rejected.  
		Claims 2-3, 10-11, 14-15 and 19-20 have been canceled. 
		Claims 1, 4-9, 12-13, 16-18 and 21-22 have been amended.   
Response to Amendments
Amendments filed 09/09/2020 have been entered. Amendments to the claims overcome §112, §102, §103 rejections previously set forth in non-final Office Action mailed 01/12/202.
Amendments have necessitated new claim objections and new grounds of rejections under §103.
Response to Arguments
Arguments filed 09/09/2020 have been entered. Arguments were fully considered. 
On pages 7-10 of Applicant’s arguments, Applicant argues that:
O'Leary fails to teach or suggest at least these elements. O'Leary is silent with respect to whether its probes may detachably attach to each of the one or more probe apertures. O'Leary includes a lengthy disclosure regarding the use of a number of probes and data collection to determine which probe is fouled and producing an errant reading. (See, e.g., O'Leary at col. 12:48 - col. 13:31). However, O'Leary lacks any teaching that a fouled probe or any probe would or could be replaced. 

Furthermore, O'Leary fails to describe any modularity of its "collection of pipes", which the Office Action alleges is a "fluid chemistry manifold." It is an explicit goal of Applicant's invention to avoid "cumbersome" water systems that are "not user-friendly." (See, e.g., Specification at 1 [0025]). By making the water condition monitor apparatus "modular" capable of "detachably attach[ing]", the ease of use for a user is increased. In contrast, the system described in O'Leary is precisely the type of system described in Applicant's specification when it says "[c]urrent devices for monitoring water systems are cumbersome and not user-friendly. Such devices often require a trained professional eye and/or third-party monitoring, making them inconvenient for the user." (Specification at 1 [0025]).

	This argument is moot because amendments have necessitated new grounds of rejections regarding the rejection of claims 1, 4, 6 ,14, 16-18 and 20-21.
On pages 10-12 of Applicant’s arguments, Applicant argues that:
Applicant respectfully disagrees with the characterization of the cited references in the Office Action. Nevertheless, and solely in an effort to advance prosecution, Applicant amends certain claims by this Response to emphasize patentable differences between the disclosed technology and the cited references. Applicant respectfully submits that the present rejections are rendered moot by the instant claims at least because none of the cited references, alone or in combination, teach or suggest all the features recited by the instant claims.

Applicant respectfully disagrees with the characterization of the cited references in the Office Action. Nevertheless, and solely in an effort to advance prosecution, Applicant amends Claim 1 to emphasize patentable differences between the disclosed technology and the cited references. For example, Applicant respectfully submits that neither Allen nor Tucker discloses each and every limitation of amended Claim 1. Claim 1 now recites, for example, "a first adjustable valve on an inlet side of one of the two or more flow paths and configured to selectively allow fluid to flow therethrough; and a second adjustable valve on an outlet side of the one of the two or more flow paths and configured to selectively allow fluid to flow therethrough." Allen and Tucker are silent regarding these features. Therefore, Allen and Tucker do not anticipate Claim 1 because they fail to teach each and every limitation recited in Claim 1.

The Office Action relies on Schardt for the alleged disclosure of a water heater header cover. (Office Action at pg. 14). However, the header cover of Schardt does not include "a bypass route from the inlet to the outlet configured to transport fluid between the inlet and the outlet without entering the flow path," as required by Applicant's claim 8. Instead, the "bypass valve" of Schardt is configured to permit fluid to enter and exit the header cover without entering the heat exchanger at all. (See, e.g., Schardt at Fig. 5). This is in contrast with Applicant's water heater header cover, which includes a bypass route that redirects water in the water heater from the inlet to the outlet without going through the flow path of the header cover at all. 

The Office Action alleges that O'Leary discloses a bypass route, but the bypass route of O'Leary comes at the cost of significant increase in complexity, as described above. 
Fulmer fails to remedy the deficiencies of O'Leary and Schardt because the halogen production portion of the water treatment system is not removable or capable of being detachably attached. Furthermore, Fulmer is directed to electrolysis of halogens such as chlorine, which is a highly toxic chemical; a person having ordinary skill would not have sought to make the halogen production portion of the system of Fulmer removable. 

Furthermore, a person having ordinary skill in the art would not have had any reason or motivation to combine O'Leary with either Schardt or Fulmer. As described above, O'Leary alleges that its system can be applied to any water treatment system, but explicitly describes its system as being intertwined with the operation of a chiller and other water sub-systems. (See, e.g. O'Leary at col. 2:56-61). Thus, notwithstanding O'Leary's generic statement that it can be applied to any water treatment system, O'Leary's system is practically limited to those that include a chiller. Since Schardt and Fulmer fail to teach or suggest the presence of any chiller, a person having ordinary skill would not have combined O'Leary with Schardt and/or Fulmer. "If -11- 47654807.2 

a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." (M.P.E.P. § 2143.01V).

	This argument is moot because amendments have necessitated new grounds of rejections using prior art of record regarding the rejection of claims 8-9, 10, 12-13 and 22.
Claim Objections
Claims 8-9, 12-13 and 22 are objected to because of the following informalities: Claim 8 recites “a bypass route…when the water heater header cover is in an open state and (ii) direct the fluid to flow through the flow path when the water heater header cover is in a closed state; and a second adjustable valve disposed along the flow path at the outlet and configured to selectively (i) allow the fluid to flow therethrough when in the water heater header cover is in the open state (ii) prevent the fluid from flowing therethrough when the water heater header cover is in the closed state”; consider rephrasing to -- a bypass route…. when the water heater header cover is in an open state and (ii) direct the fluid to flow through the bypass route when the water heater header cover is in a closed state; and a second adjustable valve disposed along the flow path at the outlet and configured to selectively (i) allow the fluid to flow therethrough when in the water heater header cover is in the open state (ii) prevent the fluid from flowing therethrough when the water heater header cover is in the closed state – for clarity purposes. Dependent claims are hereby objected due to dependency from objected claim 8. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043) in view of Prescott (US 2013/031955).
	Regarding claim 1, O’Leary teaches a water monitor apparatus (the apparatus includes the pipes, valves and probes configured to monitor the water as shown in Figs. 1A and 1B) comprising a fluid chemistry manifold (corresponds to a collection of pipes; see Fig. 1A and 1B) comprising: 
	an inlet (the inlet is from pump 30 shown in Fig. 1A); 
	a first flow path (Fig. 1A, conduit 100 (O’Leary uses the term “chemical introduction header” interchangeably) is the first flow path; see C4/L55-61 and Fig. 1A) having a first diameter and a second flow path (part of main header sections 32 and 26 is the second flow path; see annotated Fig. 1A) different from the first flow path and having a second diameter greater than the first diameter (“chemical introduction header of smaller diameter…than the main header”; see Abstract, lines 3-7), each of the first flow path and the second flow path being in fluid communication with the inlet (see annotated Fig. 1A); 
	one or more probe apertures (the conduit comprises probe apertures because probes 116, 120 are installed on conduit 100; see Fig. 1A) in fluid communication with the first flow path, each of the one or more probe apertures configured to receive at least a portion of a corresponding fluid chemistry probe; 
	an outlet (see annotated Fig. 1B) in fluid communication with the first flow path and the second flow path; 
	a first adjustable valve (Fig. 1A, valve 102; see C5/L1-7) on an inlet side of the first flow path (see Fig. 1A) and configured to (i) selectively allow a fluid to flow therethrough when the fluid chemistry manifold is in an open state (the valve 102 is an open/close valve; see C5/L5-14) and (ii) direct the fluid to flow through the second flow path when the fluid chemistry manifold is in a closed state (the valve 102 is an open/close valve; see C5/L5-14; furthermore, the location valve 102 will prevent flow into conduit 100 and only allow flow through the main header 32 in a closed state; see Fig. 1A); and 
	a second adjustable valve (Fig. 1A, valve 168; see C7/L1-8) on an outlet side of the first flow path (see Fig. 1A) and configured to selectively (i) allow the fluid to flow therethrough when in the fluid chemistry manifold is in the open state (the valve 168 is an open/close valve; see C7/L22-27) and (ii) prevent the fluid from flowing therethrough when the fluid chemistry manifold is in the closed state (the valve 168 is an open/close valve; see C7/L22-27).
Annotated Figs. 1A and 1B of O’Leary

    PNG
    media_image1.png
    713
    1385
    media_image1.png
    Greyscale

	O’Leary does not teach wherein the water condition monitor apparatus that provides modular connection to a water heater system such that a user can detachably attach the water condition monitor apparatus to the water heater system.
	In a related field of endeavor, Prescott teaches a universal interface connection system and flow coupling system and manifold (see ABS) comprising a water condition monitor apparatus (Figs. 1-2, modular flow directing coupling system 102; see ¶19; “Modular flow directing coupling systems…include flow monitoring and control devices…to monitor the flow of water through various points within the systems”; see ¶22) that provides modular connection to a water heater system (“water treatment devices…include water heaters”; see ¶21) such that a user can detachably attach the water condition monitor apparatus (i.e. modular flow directing coupling system 102) to the water heater system (i.e. water heater) (the modular flow directing coupling system 102 is configured to be detach since system 102 can be removed using bolts/threads, etc. as shown by see Figs. 8-9; “universal coupling connection”; see ¶38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water monitor system of O’Leary by configuring said water monitor apparatus to provide a modular connection to a water heater system such that a user can detachably attach the water condition monitor apparatus to the water heater system as disclosed by Prescott because said configuration provides the benefit of simplifying plumbing required to install various type water treatment system (Prescott, see ¶38). 
	Regarding claim 4, O’Leary and Prescott teach the water condition monitor apparatus of Claim 1. O’Leary further discloses wherein the first flow path is an upper flow path and the second flow path is a lower flow path positioned at a lower height than the upper flow path (O’Leary, see annotated Fig. 1A).
	O’Leary does not teach that said the first flow path is a lower path positioned lower height than said second flow path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the first and second flow paths (as shown in annotated Figs. 1A and 1B) of O’Leary by reversing the positioning of the flow paths such that the first flow path is a lower path positioned lower height than the second flow path because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 6, O’Leary and Prescott teach the water condition monitor apparatus of Claim 1, wherein the inlet and the outlet are configured to attach to a pool circulation system (O’Leary, Fig. 1A, cooling tower 24; see C2/L37-42; “tower water…is circulated through the system”, see C2/L64-67).  
	Regarding claim 16, O’Leary and Prescott teach the water condition monitor apparatus of Claim 1, wherein the difference between the first diameter and the second diameter causes a constant fluid flow across a probe extending from at least one of the two or more probe apertures (O’Leary, the limitation “causes a constant….probe apertures” is a function of the structure; functions are presumed inherent).  
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 17, O’Leary and Prescott teach the water condition monitor apparatus of Claim 14, wherein the second flow path of the two flow paths has a first height and the first flow path of the two flow paths has a second height such that the second flow path is positioned at a lower height than the first flow path (O’Leary, see annotated Fig. 1A).  
	O’Leary does not teach that said first flow path positioned at a lower height than said second flow path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the first and second flow paths (as shown in annotated Figs. 1A and 1B) of O’Leary by reversing the positioning of the flow paths such that the first flow path is positioned at a lower height than the second flow path because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 18, O’Leary and Prescott teach the water condition monitor apparatus of Claim 1, wherein the first adjustable valve and the second adjustable valve are configured to selectively permit a predetermined amount of fluid flow through the first flow path when the fluid chemistry system is in the open state (O’Leary, “valves 102, 106, 168 and 170 to be opened or closed”; see C7/L18-30).   
	Regarding claim 21, O’Leary and Prescott teach the water condition monitor apparatus of Claim 1, wherein the one or more probe apertures (O’Leary, the conduit 100 comprises apertures because probes are installed on said conduit) are disposed on the first flow path between the first adjustable valve and the second adjustable valve (O’Leary, see annotated Fig. 1A and 1B).  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043) in view of Prescott (US 2013/031955) and further in view of Allen (USPN 5,422,014).
	Regarding claim 5, O’Leary and Prescott teach the water condition monitor apparatus of Claim 1.
	O’Leary does not teach the fluid chemistry manifold is configured to connect to and fluidly communicate with a water heater header.  
	In a related field of endeavor, Allen teaches an automatic chemical monitor and control system (see Entire Abstract) comprising a manifold is configured to connect to and fluidly communicate with a water heater header  (the water heater header is an inherent characteristic of the water heater 60 since the water heater requires plumbing to and from the water heater therefore said plumbing will provide a header for the water heater; the manifold 74 is in fluid communication with a water heater 60 therefore in fluid communication with a water heater header; see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold (which includes the valves, probe apertures and flow paths shown in annotated Fig. 1A) of O’Leary by configuring said manifold to connect to a water heater header (water heater and associated plumbing) as disclosed by Allen because the system (which includes the manifold) of O’Leary can be used in any water treatment or conditioning system (O’Leary, see C2/L25-35) for accurate and precise mixing of two or more fluids (O’Leary, see C2/L30-35).   
	Regarding claim 7, O’Leary and Prescott teach the water condition monitor apparatus of Claim 1 further comprising a probe (O’Leary, Fig. 1A, probes 116, 120; see C5/L30-40) fluidly communicate with the first flow path (O’Leary, see Fig. 1A), wherein the probe comprises one or more of: a pH sensor (O’Leary, Fig. 1, pH probe 120; see C5/L35-40), an oxidation reduction potential (ORP) sensor, and a total dissolved solids (TDS) sensor.
	O’Leary does not teach that said probe is configured to detachably attach to the one or more probe apertures.
	In a related field of endeavor, Allen teaches an automatic chemical monitor and control system (see Entire Abstract) comprising a probe (Figs. 3 and 5, sensors 76, 78, 82; see C7/L15-20) configured to detachably attach to the one or more probe apertures (the probes are connected via apertures by threaded connections; see Figs. 3 and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe and probe aperture of O’Leary by configuring said probe to detachably attach (provided by threaded connections) to the probe aperture as disclosed by Allen because it is obvious to make parts separable (see MPEP § 2144.04). Additionally, it is desirable in O’Leary for the probes to be cleaned (not fouled) and operate properly (O’Leary, see C12/L48-55 and C12/63-66); therefore, one of ordinary skill in the art would have been motivated to make probes detachable for the purposes of replacing and maintaining the probes.

Claims 8, 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043) in view of Schardt (USPN 6,026,804) and further in view of Fulmer (USPN 5,993,669).
	Regarding claim 8, O’Leary teaches a system (see annotated Fig. 1A and 1B) comprising: 
	an inlet (the inlet is from pump 30 shown in Fig. 1A);
	a flow path (Fig. 1A, conduit 100 (O’Leary uses the term “the chemical introduction header” interchangeably) is the flow path; see C4/L55-61 and Fig. 1A) in fluid communication with the inlet; 
	two or more probe apertures (the conduit comprises probe apertures because probes 116, 120 are installed on conduit 100; see Fig. 1A) located along the flow path (see annotated Fig. 1A); 
	an outlet (see annotated Fig. 1B) in fluid communication with the flow path; 
	wherein the flow path comprises a bypass route (O’Leary, see annotated Figs. 1A and 1B) from the inlet to the outlet (O’Leary, see annotated Figs. 1A and 1B) configured to transport fluid  between the inlet and outlet without entering the flow path (the bypass route has a flow separate from the flow path shown in annotated Figs. 1A and 1B);
	a first adjustable valve (Fig. 1A, valve 102; see C5/L1-7) disposed along the flow path at the inlet (see Fig. 1A) and configured to (i) selectively allow a fluid to flow therethrough when in an open state (the valve 102 is an open/close valve; see C5/L5-14) and (ii) direct the fluid to flow through the bypass route when in a closed state (the valve 102 is an open/close valve; see C5/L5-14); and 
	a second adjustable valve (Fig. 1A, valve 168; see C7/L1-8) disposed along the flow path at the outlet (see Fig. 1A) and configured to selectively (i) allow the fluid to flow therethrough when in the open state (ii) prevent the fluid from flowing therethrough when in the closed state.  
Annotated Figs. 1A and 1B of O’Leary

    PNG
    media_image2.png
    714
    1403
    media_image2.png
    Greyscale

	O’Leary does not teach that (1) said system is a water heater header cover, (2) and does not teach that said probe apertures are located on the face of the water heater header cover, (3)  each of the two or more probe apertures configured to receive at least a portion of a corresponding fluid chemistry probe such that a portion of each corresponding fluid chemistry probe can extend into the flow path, (4) the probe apertures configured to detachably attach to a portion of a corresponding probe, (5) wherein the inlet and the outlet are configured to detachably attach to piping used to circulate water through a water heater system. 
	In a related field of endeavor, Schardt teaches a heater for fluids (see Entire Abstract) comprising a water heater header cover (Fig. 2, the front header 78; see C6/L35-40; the front header corresponds to a cover because the front header covers heat exchanger 68). Schardt further discloses an aperture to receive a temperature sensor (see C6/L45-50) which is located on the face of the front header (see Fig. 2); the probe apertures (Fig. 2, threaded aperture 85; see C8/L1-12) configured to detachably attach to a portion of a corresponding probe (“a threaded aperture 85 to receive a thermometer bulb”; see C1/L1-12); wherein the inlet (Fig. 1, water inlet 16; see C4/L35-45) and the outlet (Fig. 1, water outlet 18; see C4/L35-45) are configured to detachably attach to piping used to circulate water through a water heater system (“water inlet 16 and outlet 18 may be externally threaded”; see C6/L35-50; threads are detachable means therefore said inlet and outlet are configured to detachably attach; “water inlet 16 receives water to be heated and a water outlet 18 discharges hot water to the swimming pool”; see C4/L35-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system (which includes the valves, probe apertures, and flow path shown in annotated Fig. 1A) of O’Leary by configuring said system to be a water heater header cover (front header) and locating the probe apertures on the face of the water heater header cover (front header) as disclosed by Schardt because the system of O’Leary can be used in any water treatment or conditioning system (O’Leary, see C2/L25-35) for accurate and precise mixing of two or more fluids (O’Leary, see C2/L30-35).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system (which includes the valves, probe apertures, and flow path shown in annotated Fig. 1A) of O’Leary by configuring the inlet and outlet to be detachable and configuring a probe aperture to be detachable as disclosed by Schardt because it is obvious to make parts separable (see MPEP § 2144.04). Additionally, it is desirable in O’Leary for the probes to be cleaned (not fouled) and operate properly (O’Leary, see C12/L48-55 and C12/63-66); therefore, one of ordinary skill in the art would have been motivated to make probes detachable for the purposes of replacing and maintaining the probes; and a detachable inlet and detachable outlet achieve the predictable result of coupling to water sources and discharging to a system (Schardt, see C6/L35-50).
	In a related field of endeavor, Fulmer teaches a water treatment system comprising a portion of each corresponding fluid chemistry probe (probes 36) (see Fig. 2) extending into a flow path (“probes 36 which extend into flow area”) (see C4/L55-61) (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe apertures to receive a probe such that the probe extends into the flow path as disclosed by Fulmer because said configuration achieves the predictable result of obtaining data information (Fulmer, see C4/L55-60). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 12, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8, wherein the first adjustable valve and the second adjustable valve are configured to selectively permit a predetermined amount of fluid flow through the flow path when water heater header cover is in the open state (O’Leary, “valves 102, 106, 168 and 170 to be opened or closed”; see C7/L18-30).   
	Regarding claim 13, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8, wherein the flow path is further configured to be in fluid communication with a water heater header (Schardt, Fig. 2, rear header 76; see C6/L38-42). 
	Regarding claim 22, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8, wherein the two or more probe apertures are disposed on the flow path between the first adjustable valve and the second adjustable valve (O’Leary, see annotated Fig. 1A and 1B).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043) in view of Schardt (USPN 6,026,804) and further in view of Fulmer (USPN 5,993,669) and by evidence of Tucker (US 2013/0284649).
	Regarding claim 9, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8 further comprising a probe configured to detachably attach to the two or more probe apertures and fluidly communicate with the flow path, wherein the probe comprises one or more of: a pH sensor (O’Leary, Fig. 1, pH probe 120; see C5/L35-40), an oxidation reduction potential (ORP) sensor, and a total dissolved solids (TDS) sensor (O’Leary, Fig. 1A, conductivity sensing probe 116; see C5/L35-40; note that a conductivity sensor measures electrical conductivity for the purpose of determining total dissolved solids by evidence of Tucker; Tucker, see ¶85). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778